Citation Nr: 1427578	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus. 

(The issue of eligibility for payment and reasonableness of attorney fees from past-due benefits is addressed in a separate Board remand.)

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to January 2000, with prior reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma. 

In July 2012, the Veteran testified before the undersigned at a Board Videoconference hearing. A copy of the transcript is in the file and has been reviewed. 


FINDING OF FACT

Resolving doubt in the Veteran's favor, tinnitus is related to service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A current tinnitus disability has been established by the Veteran's statements, the January 2011 VA examination report and February 2010 private audiology records. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during service when he worked at a firing range; an in-service injury is demonstrated. See 38 U.S.C.A. § 1154(a) (West 2002); Shedden, 381 F.3d at 1167. The February 2010 private nexus opinion and January 2011 VA nexus opinion come to opposite conclusions. The Board finds that the claim is in equipoise. 

Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 



ORDER

Service connection for tinnitus is granted. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


